Citation Nr: 0933829	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-10 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from August 1965 to August 
1968.  He currently resides in Canada.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO, inter 
alia, denied the claim for service connection for bilateral 
hearing loss.  The Veteran filed a notice of disagreement 
(NOD) in August 2004; and the RO issued a statement of the 
case (SOC) in December 2004.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2005.  The RO issued a supplemental SOC 
(SSOC) reflecting the continued denial of the claim, in July 
2005.

In September 2008, the Board remanded this claim to the RO 
(via the Appeals Management Center (AMC) in Washington, DC).  
The Board also denied a claim for an increased (compensable) 
rating for residuals of a mandible fracture.  After 
attempting to complete the remand instructions, the AMC 
continued the denial of the claim for service connection for 
bilateral hearing loss (as reflected in a July 2009 SSOC), 
and returned this matter to the Board for further appellate 
consideration.  

For reasons discussed below, this matter is, again, being 
remanded to the RO via the AMC. VA will notify the Veteran 
when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the 
claim for service connection for bilateral hearing loss is 
warranted, even though such will, regrettably, further delay 
an appellate decision on this matter. 

The Board's September 2008 remand included the instruction 
that the Veteran should be afforded a VA examination to 
obtain an opinion regarding whether the Veteran's current 
bilateral hearing loss is related to service.  The AMC sent 
notice of the time and place to report for the examination to 
the address of record at the time.  The Veteran did not 
report for the examination, and subsequent correspondence 
from the AMC was returned as undeliverable.  However, since 
that time, VA's appeals tracking system indicates that the 
Veteran has provided a new address in Canada.  The Veteran's 
representative has requested that another attempt be made to 
schedule a VA examination at a location near his current 
address in Canada.  Accordingly, as the Veteran apparently 
did not receive notice of the previous examination, to ensure 
that VA's duty to assist the Veteran in obtaining necessary 
medical evidence is fulfilled, the Board finds that another 
attempt should be made to schedule an examination.  

Hence, the RO should arrange for the Veteran to undergo VA 
ear, nose, and throat (ENT)examination-with testing-by an 
appropriate physician at a VA medical facility.  The Veteran 
is hereby advised that failure to report to the scheduled 
testing and/or examination, without good cause may result in 
denial of the claim for service connection for a neck 
condition (as the original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the appointment(s) sent to him by the 
pertinent VA medical facility.

The RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002 & Supp. 2008); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).  

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry and speech discrimination 
testing) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Based on the results of audiometric 
testing, the physician should specifically 
indicate, with respect to each ear, 
whether the Veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  

Then, with respect to each ear, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the current disability 
is the result of injury or disease 
incurred or aggravated in service, to 
particularly include likely in-service 
noise exposure, due to the Veteran's 
service as a machine gunner.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled testing and/or examination, the 
RO must obtain and associate with the 
claims file a copy of any notice(s) of the 
date and time of the appointment(s) sent 
to the Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


